EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement"), dated
November 4, 2014 and effective as of January 1, 2015, between Perficient, Inc. a
Delaware corporation (the "Company"), and Jeffrey S. Davis ("Employee").


WITNESSETH:


WHEREAS, the Company desires that Employee continue to be employed by it and
render services to it, and Employee is willing to be so employed and to render
such services to the Company, all upon the terms and subject to the conditions
contained herein in consideration for, among other things, the Company's
agreement to provide Employee with Confidential Information pursuant to the
terms of this Agreement, and Employee's receipt of Confidential Information
pursuant to a relationship of trust and confidence and under conditions of
confidentiality and non-use and non-disclosure.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1. EMPLOYMENT. Subject to and upon the terms and conditions contained in this
Agreement, the Company hereby agrees to continue to employ Employee and Employee
agrees to continue in the employ of the Company, for the period set forth in
paragraph 2 hereof, to render to the Company, its affiliates and/or subsidiaries
the services described in paragraph 3 hereof.


2. TERM. Employee's term of employment under this Agreement shall be three
years, commencing as of the date hereof and continuing through and ending
December 31, 2017, unless extended in writing by mutual agreement of the parties
or earlier terminated pursuant to the terms and conditions set forth herein (the
"Employment Term").


3. DUTIES.


(a) Employee shall serve as the President and Chief Executive Officer of the
Company, reporting directly to the Board of Directors (the "Board") and its
Chairman. Employee shall perform all duties and services incident to these
positions.


(b) Employee shall abide by all By-laws and policies of the Company promulgated
from time to time by the Company.

--------------------------------------------------------------------------------

 
4. BEST EFFORTS. Employee shall devote his full business time and attention, as
well as his best efforts, energies and skill to the discharge of the duties and
responsibilities attributable to his position.


5. COMPENSATION.


(a) As compensation for his services and covenants hereunder, Employee shall
receive a base salary ("Base Salary"), payable pursuant to the Company's normal
payroll procedures in place from time to time, at the rate of $500,000 per
annum, less all necessary and required federal, state and local payroll
deductions. The Board may decide, in its sole discretion, to increase Employee's
Base Salary from time to time during the term of this Agreement, in which case
any such Base Salary as so adjusted shall thereafter constitute the Base Salary.


(b) For each calendar year, Employee shall be eligible to receive a bonus of up
to two-hundred percent (200%) of his Base Salary ("Target Bonus"), less all
necessary and required federal, state and local payroll deductions. The criteria
for determining the amount of the bonus, and the conditions that must be
satisfied to entitle Employee to receive the bonus for any year during the term
of this Agreement shall be determined by the Board of Directors, in its sole
discretion but in a manner consistent with that used to determine Employee's
bonus in prior years. Payment of any bonus to Employee shall be in accordance
with bonus policies established from time to time by the Company. Such bonus
will be paid not later than the March 15 immediately following the end of the
calendar year to which the bonus relates.


6. EXPENSES. Employee shall be reimbursed for business expenses incurred by him
which are reasonable and necessary for Employee to perform his duties under this
Agreement in accordance with policies established from time to time by the
Company. Employee shall receive reimbursement for other expenses consistent with
past practice and as approved by the Compensation Committee of the Board. The
reimbursement of any such expense that is includible in gross income for federal
income tax purposes shall be paid no later than the end of the calendar year
following the calendar year in which the expense was incurred.


7. EMPLOYEE BENEFITS.


(a) During the Employment Term (and, subject to the provisions and conditions of
subparagraph 9(e), in the case of a Termination Without Cause or a Constructive
Termination, the one year period immediately following termination of
employment), Employee shall be entitled to participate in such group term
insurance, disability insurance, health and medical insurance benefits and
retirement plans or programs as are from time to time generally made available
to executive employees of the Company pursuant to the policies of the Company;
provided that Employee shall be required to comply with the conditions attendant
to coverage by such plans and shall comply with and be entitled to benefits only
to the extent former employees are eligible to participate in such arrangements
pursuant to the terms of the arrangement, any insurance policy associated
therewith and applicable law, and, further, shall be entitled to benefits only
in accordance with the terms and conditions of such plans. The Company may
withhold from any benefits payable to Employee all federal, state, local and
other taxes and amounts as shall be permitted or required to be withheld
pursuant to any applicable law, rule or regulation.

--------------------------------------------------------------------------------



(b) Employee shall be entitled to vacation in accordance with the Company's
policies as may be established from time to time by the Company for its
executive staff, which shall be taken at such time or times as shall be mutually
agreed upon with the Company.


8. DEATH AND DISABILITY.


(a) The Employment Term shall terminate on the date of Employee's death, in
which event the Company shall, within 30 days of the date of death, pay to his
estate, Employee's Base Salary, any unpaid bonus awards, reimbursable expenses
and benefits owing to Employee through the date of Employee's death together
with a lump-sum equal to one year's Base Salary and Target Bonus and any
benefits payable under any life insurance program in which Employee is a
participant. Except as otherwise contemplated by this Agreement, Employee's
estate will not be entitled to any other compensation upon termination of this
Agreement pursuant to this subparagraph 8(a).


(b) The Employment Term shall terminate upon Employee's Disability. For purposes
of this Agreement, "Disability" shall mean that Employee is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months. For
purposes of determining Employee's Disability, the Board may rely on a
determination by the Social Security Administration that Employee is totally
disabled or a determination by the Company's disability insurance carrier that
Employee has satisfied the above definition of Disability. In case of such
termination, Employee shall be entitled to receive his Base Salary, any unpaid
bonus awards (including any bonus award for a plan year that has ended prior to
the time employment terminated where the award was scheduled to be paid after
the date employment terminated), reimbursable expenses and benefits owing to
Employee through the date of termination within 30 days of the date of the
Company's determination of Employee's Disability. In addition, the Company shall
pay to Employee an amount equal to one year's Base Salary and Target Bonus,
payable in installments through regular payroll over the one year period
commencing on the date of the Company's determination of Employee's Disability,
together with any benefits payable under any disability insurance program in
which Employee is a participant. Except as otherwise contemplated by this
Agreement, Employee will not be entitled to any other compensation upon
termination of his employment pursuant to this subparagraph 8(b).


(c) In no event will the Employee or his estate have the discretion to determine
the calendar year of payment.


9. TERMINATION OF EMPLOYMENT.


(a) The Company shall have the right, upon delivery of written notice to the
Employee, to terminate the Employee's employment hereunder prior to the
expiration of the Employment Term (i) pursuant to a Termination for Cause or
(ii) pursuant to a Without Cause Termination. The Employee shall have the right,
upon delivery of written notice to the Company, to terminate his employment
hereunder prior to the expiration of the Employment Term pursuant to a
Constructive Termination, or otherwise by providing the Company with not less
than 30 days prior written notice.

--------------------------------------------------------------------------------



(b) In the event that the Company terminates the Employee's employment pursuant
to a Without Cause Termination, or if the Employee voluntarily terminates his
employment pursuant to a Constructive Termination, then the Company shall be
obligated to pay Employee (i) within 30 days of the date of Employee's
termination, in a lump-sum, his Base Salary, any unpaid bonus awards,
reimbursable expenses and benefits owing to Employee through the day on which
Employee is terminated, and (ii) (subject to the provisions and conditions of
subparagraph 9(e)) 60 days after the date Employee's employment terminates, a
severance payment to the Employee in an amount equal to (A) two year's Base
Salary and (B) Employee's Target Bonus for the year in which termination of
employment occurs. Subject to the provisions and conditions of subparagraph
9(e), Employee shall also be entitled to benefits pursuant to paragraph 7 hereof
for the one year period commencing on the termination date (with the cost of any
medical coverage which is self-funded by the Company being included by Company
in the taxable income of the Employee). No other cash payments shall be made, or
benefits provided, by the Company under this Agreement in the event of a Without
Cause Termination or a Constructive Termination; provided that all equity
awards, including stock option grants and/or restricted stock grants, previously
awarded to Employee shall immediately vest in their entirety, regardless of the
satisfaction of any conditions contained therein, in the event of a Without
Cause Termination or a Constructive Termination. Except as otherwise
contemplated by this Agreement, Employee will not be entitled to any other
compensation upon termination of this Agreement pursuant to this subparagraph
9(b).


Notwithstanding anything in this Agreement to the contrary (including but not
limited to the provisions of Section 9 (b) or Section 10) if the Employee is a
"specified employee," as defined in Code Section 409A and the regulations
thereunder, on the date the Employee's employment is terminated, then amounts
that constitute nonqualified deferred compensation subject to Code Section 409A
that would otherwise have been paid during the six-month period immediately
following the date the Employee's employment terminated shall be paid on the
first regular payroll date immediately following the six-month anniversary of
the date the Employee's employment terminates, with interest on each amount for
the period of the delay at the rate of yield on U.S. Treasury Bills with the
earliest maturity date that occurs at least six months after such date of
termination of employment (as reported in the Wall Street Journal) from the such
date of employment termination to the date of actual payment. Reimbursements or
payments directly to the service provider for health care expenses incurred
during such six month period, plus reimbursements and in kind benefits in an
amount up to the applicable dollar limit on elective deferrals to a 401(k) plan
under Section 402(g)(1)(B) of the Code ($18,000 for 2015), and other amounts
that do not constitute nonqualified deferred compensation subject to Section
409A, shall not be subject to this six month delay requirement.


(c) In the event that the Company terminates the Employee's employment hereunder
due to a Termination for Cause or the Employee voluntarily terminates employment
with the Company for any reason (other than a termination of employment by the
Employee pursuant to a Constructive Termination), the Employee shall not be
entitled to any severance, except that the Company shall be obligated to pay
Employee his Base Salary, any unpaid bonus awards, reimbursable expenses and
benefits owing to Employee through the day on which Employee is terminated in a
lump sum payment within 30 days after the date of Employee's termination of
employment. Except as otherwise contemplated by this Agreement, Employee will
not be entitled to any other compensation upon termination of this Agreement
pursuant to this subparagraph 9(c).

--------------------------------------------------------------------------------



(d) For purposes of this Agreement, the following terms have the following
meanings:


(i) The term "Termination for Cause" means, to the maximum extent permitted by
applicable law, a termination of the Employee's employment by the Company
attributed to (a) the repeated or willful failure of Employee to substantially
perform his duties hereunder (other than any such failure due to physical or
mental illness) that has not been cured reasonably promptly after a written
demand for substantial performance is delivered to Employee by the Board of
Directors, which demand identifies the manner in which the Board believes that
Employee has not substantially performed his duties hereunder; (b) conviction
of, or entering a plea of guilty or nolo contendere to a crime involving moral
turpitude or dishonesty or to any other crime that constitutes a felony; (c)
Employee's intentional misconduct, gross negligence or material
misrepresentation in the performance of his duties to the Company; or (d) the
material breach by Employee of any written covenant or agreement with the
Company under this Agreement or otherwise, including, but not limited to, an
agreement not to disclose any information pertaining to the Company or not to
compete with the Company, including (without limitation) the covenants and
agreements contained in paragraph 11 hereof.


(ii) The term "Without Cause Termination" means a termination of the Employee's
employment by the Company other than due to (a) a Termination for Cause, (b)
Disability, (c) the Employee's death, or (d) the expiration of this Agreement
(subject to the provisions of paragraph 10(a)).


(iii) the term "Change in Control" shall mean:


(A) The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company;


(B) The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company, that together with stock of the Company
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, constitutes 30% or more of the total voting
power of the stock of the Company;


(C) A majority of the members of the Company's board of directors is replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company's board of directors before
the date of the appointment or election;

--------------------------------------------------------------------------------



(D) One person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company that have a total
gross fair market value (determined without regard to any liabilities associated
with such assets) equal to or more than 40% of the total gross fair market value
of all of the assets of the Company immediately before such acquisition or
acquisitions.


Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Internal Revenue Code ("Code").


(iv) The term "Constructive Termination" means Employee's voluntary termination
of his employment with the Company following: (i) a material diminution in
Employee's base compensation, (ii) a material reduction of Employee's
performance-based target bonus or other incentive programs, (iii) a relocation
of Employee's place of employment of more than 50 miles without Employee's
consent, or (iv) a failure of Employer to renew the term of this Agreement
following the expiration thereof, or to offer Employee employment under the
terms and conditions of a replacement agreement, on terms and conditions no less
favorable to Employee as under the then existing terms and conditions of this
Agreement; in each case where the condition is not remedied / corrected by the
Company within 30 days after the Employee sends notice to the Company in writing
specifying the reason why the Employee claims there exists grounds for a
Constructive Termination, and the Employee sends the notice within ninety days
of discovering the existence of the condition that gives rise to a right to
claim a Constructive Termination.


(v) the terms "termination of employment," or "terminate the Employee's
employment," (or "termination" or "terminate" when used in the context of
Employee's employment) shall mean a separation from service with the Company and
its affiliates as defined in IRS regulations under Section 409A of the Code. An
affiliate is any corporation or other business entity that is, along with the
Company, a member of a controlled group of businesses, as defined in Code
Sections 414(b) and 414(c), provided that the language: "at least 50 percent"
shall be used instead of "at least 80 percent" each place it appears in such
definition. A corporation or other business entity is an affiliate only while a
member of such controlled group.

--------------------------------------------------------------------------------

              (e) To be eligible to receive the severance payment described in
subparagraph 9 (b)(ii), and the post-termination benefits described in paragraph
7 and subparagraph 9 (b): (i) the Employee must execute and deliver to the
Company within 45 days after the date Employee's employment terminates, a
separation agreement ("Separation Agreement"), as described below, in form and
substance satisfactory to the Company, and including a general release and
waiver of claims, and (ii) all conditions to the effectiveness of the Separation
Agreement and the release and waiver granted therein have been satisfied,
including but not limited to the expiration of any applicable time period to
consider signing the Separation Agreement and the failure to revoke acceptance
of the Separation Agreement within seven days after it is signed and delivered
to the Company. The Separation Agreement will be in a form satisfactory to the
Company, include a release and waiver of all claims the Employee may have
against the Company and its subsidiaries, shareholders, successors and
affiliates (and each of their respective employees, officers, directors, plans
and agents) arising out of or based upon any facts or conduct occurring prior to
the date the Separation Agreement is signed, include non disparagement and
confidentiality obligations on behalf of the Employee, and include a provision
by the Employee reaffirming and agreeing to comply with the terms of this
Agreement and any other agreement signed by the Employee in favor of the Company
or any of its subsidiaries or affiliates. The release will not include the
Employee's right to enforce any post-employment obligations to the Employee,
including obligations of the Company under this Agreement, and any right to
indemnification in the Employee's capacity as an officer, director or employee
of the Company and its affiliates. The Separation Agreement will be prepared by
the Company and provided to the Employee at the time the Employee's employment
is terminated or as soon as administratively practicable thereafter, not to
exceed seven days after the date employment terminates. The conditions to
payment set out in this subparagraph 9 (e) shall not be required if the Company
fails to provide some form of separation agreement to the Employee within seven
days after employment terminates. The Company will have no obligations to make
the severance payment specified in subparagraph 9 (b)(ii) or provide the
post-termination benefits specified in subparagraph 9 (b) or paragraph 7, if the
Employee does not sign and deliver the Separation Agreement to the Company
within 45 days of its delivery to the Employee, or revokes acceptance of the
Separation Agreement within a period of seven days after delivery of the signed
Separation Agreement to the Company.


(f) In no event will the Employee have the discretion to determine the calendar
year of payment.


10. CHANGE IN CONTROL - TERMINATION OF EMPLOYMENT AND COMPENSATION IN EVENT OF
TERMINATION.


(a) Upon the occurrence of a Change in Control, 100% of all unvested stock
option grants and/or restricted stock grants previously awarded to Employee
shall immediately vest, regardless of the satisfaction of any conditions
contained therein. In addition, if the Company (or any successor thereto)
terminates Employee's employment with the Company pursuant to a Without Cause
Termination in connection with or following a Change in Control, then (subject
to the provisions and conditions of subparagraph 9(e)) the Employee shall be
entitled to all other payments and benefits set forth in subparagraph 9 (b). For
purposes of this paragraph 10(a), a termination of Employee's employment within
one year following a Change in Control will constitute a Without Cause
Termination even if employment terminates within such one year period but after
or due to expiration of the term of this Agreement.

--------------------------------------------------------------------------------



(b) In the event that any part of any payment or benefit received (including,
without limitation, granting of and/or acceleration of vesting of stock options
and restricted stock) pursuant to the terms of subparagraph 10(a) (the "Change
in Control Payments) would be subject to the Excise Tax determined as provided
below, then the Employee may elect, in the sole discretion of the Employee, to
receive in-lieu of the amounts payable pursuant to paragraph 10(a) a lesser
amount equal to $100 less than 3.00 times the Employee's "Annualized Includable
Compensation" (within the meaning of Section 280G(d)(1) of the Code) (such
amount the "Cut-Back Amount") by eliminating the accelerated vesting to the
extent necessary to reduce the payments and benefits under subparagraph 10(a) to
the Cut-Back Amount. Any amounts paid as a result of an election by the Employee
pursuant to this subparagraph 10(b) will be in full satisfaction of the amounts
otherwise payable to the Employee pursuant to subparagraph 10(a) hereof. For
purposes of determining whether any of the Change in Control Payments will be
subject to the Excise Tax and the amounts of such Excise Tax; (1) the total
amount of the Change in Control Payments shall be treated as "parachute
payments" within the meaning of Section 280G(b)(2) of the Code, and all "excess
parachute payments" within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to Excise Tax, except to the extent that, in the opinion
of independent counsel selected by the Company and reasonably acceptable to the
Employee ("Independent Counsel"), a Change in Control Payment (in whole or in
part) does not constitute a "parachute payment" within the meaning of Section
280G(b)(2) of the Code, or such "excess parachute payments" (in whole or in
part) are not subject to the Excise Tax, (2) the amount of the Change in Control
Payments that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (A) the total amount of the Change in Control Payments or (B) the
amount of "excess parachute payments" within the meaning of Section 280G(b)(1)
of the Code (after applying clause (1) hereof), and (3) the value of any noncash
benefits or any deferred payment or benefit shall be determined by Independent
Counsel in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.


(c) In the event of any change in, or further interpretation of, Sections 280G
or 4999 of the Code and the regulations promulgated thereunder, the Employee
shall be entitled, by written notice to the Company, to request an opinion of
Independent Counsel regarding the application of such change or interpretation
to any of the foregoing, and the Company shall use its best efforts to cause
such opinion to be rendered as promptly as practicable. Any fees and expenses of
Independent Counsel incurred in connection with this Agreement shall be borne by
the Employee.


11. DISCLOSURE OF TRADE SECRETS AND OTHER PROPRIETARY INFORMATION; RESTRICTIVE
COVENANTS.


(a) Employee acknowledges that he is bound by and will continue to comply with
the terms of the Company's Confidentiality and Intellectual Property Agreement
(the "Confidentiality Agreement"). The Company will provide Employee with
valuable confidential information belonging to the Company or its subsidiaries
or its affiliates above and beyond any confidential information previously
received by Employee and will associate Employee with the goodwill of the
Company or its subsidiaries or its affiliates above and beyond any prior
association of Employee with that goodwill. In return, Employee promises never
to disclose or misuse such confidential information and never to misuse such
goodwill. To enforce Employee's promises in this regard, Employee agrees to
comply with the provisions of this paragraph 11 and the provisions of the
Confidentiality Agreement.

--------------------------------------------------------------------------------



(b) Employee will not, during the Employment Term, directly or indirectly, as an
employee, employer, consultant, agent, principal, partner, manager, stockholder,
officer, director, or in any other individual or representative capacity, engage
in (or participate in any other business that is competitive with) the business
of providing information technology software consulting services, providing the
services of information technology professionals to other businesses, providing
information technology services, and/or providing a customized / bundled IT
software and services solution(s) (collectively herein sometimes called
"Perficient Business"). The ownership by Employee of 5% or less of the issued
and outstanding shares of a class of securities which is traded on a national
securities exchange or in the over-the-counter market, shall not cause Employee
to be deemed a stockholder under this subparagraph 11(b) or constitute a breach
of this subparagraph 11(b).


(c) Employee will not, during the Employment Term and for a period of 36 months
thereafter, directly or indirectly, work in the United States as an employee,
employer, consultant, agent, principal, partner, manager, stockholder, officer,
director, or in any other individual or representative capacity for any person
or entity who is engaged in any part of the Perficient Business, or is
competitive with any part of the Perficient Business. The ownership by Employee
of 5% or less of the issued and outstanding shares of a class of securities
which is traded on a national securities exchange or in the over-the-counter
market, shall not cause Employee to be deemed a stockholder under this
subparagraph 11(c) or constitute a breach of this subparagraph 11(c).


(d) Employee will not, during the Employment Term and for a period of 36 months
thereafter, on his behalf or on behalf of any other business enterprise,
directly or indirectly, under any circumstance other than at the direction and
for the benefit of the Company, (i) solicit for employment or hire or recruit
any person employed by the Company or any of its subsidiaries, or (ii) call on,
solicit, or take away any person or entity who was a customer of the Company or
any of its subsidiaries or affiliates during Employee's employment with the
Company, in either case for a business that is engaged in or competitive with
any part of the Perficient Business.


(e) It is expressly agreed by Employee that the nature and scope of each of the
provisions set forth above in this paragraph 11 are reasonable and necessary.
If, for any reason, any aspect of the above provisions as it applies to Employee
is determined by a court of competent jurisdiction to be unreasonable or
unenforceable under applicable law, the provisions shall be modified to the
extent required to make the provisions enforceable. Employee acknowledges and
agrees that his services are of unique character and expressly grants to the
Company or any subsidiary or affiliate of the Company or any successor of any of
them, the right to enforce the above provisions through the use of all remedies
available at law or in equity, including, but not limited to, injunctive relief.

--------------------------------------------------------------------------------

         12. COMPANY PROPERTY.


(a) Any patents, inventions, discoveries, applications or processes designed,
devised, planned, applied, created, discovered or invented by Employee during
the Employment Term, regardless of when reduced to writing or practice, which
pertain to any aspect of the Company's or its subsidiaries' or affiliates'
business as described above shall be the sole and absolute property of the
Company, and Employee shall promptly report the same to the Company and promptly
execute any and all documents that may from time to time reasonably be requested
by the Company to assure the Company the full and complete ownership thereof.


(b) All records, files, lists, including computer generated lists, drawings,
documents, equipment and similar items relating to the Company's business which
Employee shall prepare or receive from the Company shall remain the Company's
sole and exclusive property. Upon termination of this Agreement, Employee shall
promptly return to the Company all property of the Company in his possession.
Employee further represents that he will not copy or cause to be copied, print
out or cause to be printed out any software, documents or other materials
originating with or belonging to the Company. Employee additionally represents
that, upon termination of his employment with the Company, he will not retain in
his possession any such software, documents or other materials.


13. EQUITABLE RELIEF. It is mutually understood and agreed that Employee's
services are special, unique, unusual, extraordinary and of an intellectual
character giving them a peculiar value, the loss of which cannot be reasonably
or adequately compensated in damages in an action at law. Accordingly, in the
event of any breach of this Agreement by Employee, including, but not limited
to, the breach of any of the provisions of paragraphs 11 or 12 hereof, the
Company shall be entitled to equitable relief by way of injunction or otherwise
in addition to any damages which the Company may be entitled to recover.


14. CONSENT TO MISSOURI JURISDICTION AND VENUE. The Employee hereby consents and
agrees that state courts located in St. Louis County, Missouri and the United
States District Court for the Eastern District of Missouri each shall have
personal jurisdiction and proper venue with respect to any dispute between the
Employee and the Company. In any dispute with the Company, the Employee will not
raise, and hereby expressly waives, any objection or defense to any such
jurisdiction as an inconvenient forum.


15. NOTICE. Except as otherwise expressly provided, any notice, request, demand
or other communication permitted or required to be given under this Agreement
shall be in writing, shall be sent by one of the following means to the Employee
at his address set forth on the signature page of this Agreement and to the
Company at 555 Maryville University Drive, Suite 600, St. Louis, MO 63141,
Attention: Chairman of the Board (or to such other address as shall be
designated hereunder by notice to the other parties and persons receiving
copies, effective upon actual receipt), and shall be deemed conclusively to have
been given: (a) on the first business day following the day timely deposited
with Federal Express (or other equivalent national overnight courier) or United
States Express Mail, with the cost of delivery prepaid or for the account of the
sender; (b) on the fifth business day following the day duly sent by certified
or registered United States mail, postage prepaid and return receipt requested;
or (c) when otherwise actually received by the addressee on a business day (or
on the next business day if received after the close of normal business hours or
on any non-business day).

--------------------------------------------------------------------------------



16. INTERPRETATION; HEADINGS. The parties acknowledge and agree that the terms
and provisions of this Agreement have been negotiated, shall be construed fairly
as to all parties hereto, and shall not be construed in favor of or against any
party. The paragraph headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.


17. SUCCESSORS AND ASSIGNS; ASSIGNMENT; INTENDED BENEFICIARIES. Neither this
Agreement, nor any of Employee's rights, powers, duties or obligations
hereunder, may be assigned by Employee. This Agreement shall be binding upon and
inure to the benefit of Employee and his heirs and legal representatives and the
Company and its successors. Successors of the Company shall include, without
limitation, any corporation or corporations acquiring, directly or indirectly,
all or substantially all of the assets of the Company, whether by merger,
consolidation, purchase, lease or otherwise, and such successor shall thereafter
be deemed "the Company" for the purpose hereof.


18. NO WAIVER BY ACTION. Any waiver or consent from the Company respecting any
term or provision of this Agreement or any other aspect of the Employee's
conduct or employment shall be effective only in the specific instance and for
the specific purpose for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent. The failure or
delay of the Company at any time or times to require performance of, or to
exercise any of its powers, rights or remedies with respect to, any term or
provision of this Agreement or any other aspect of the Employee's conduct or
employment in no manner (except as otherwise expressly provided herein) shall
affect the Company's right at a later time to enforce any such term or
provision.


19. COUNTERPARTS; MISSOURI GOVERNING LAW; AMENDMENTS; ENTIRE AGREEMENT; SURVIVAL
OF TERMS. This Agreement amends and restates that certain Employment Agreement,
effective January 1, 2012, between the Company and the Employee, and supersedes
and replaces the terms thereof as of the effective date of this Agreement. This
Agreement may be executed in two counterpart copies, each of which may be
executed by one of the parties hereto, but all of which, when taken together,
shall constitute a single agreement binding upon all of the parties hereto. This
Agreement and all other aspects of the Employee's employment shall be governed
by and construed in accordance with the applicable laws pertaining in the State
of Missouri (other than those that would defer to the substantive laws of
another jurisdiction). Each and every modification and amendment of this
Agreement shall be in writing and signed by the parties hereto, and any waiver
of, or consent to any departure from, any term or provision of this Agreement
shall be in writing and signed by each affected party hereto. This Agreement,
the Confidentiality Agreement, and any award agreement or restricted stock award
agreement between the Company and Employee contains the entire agreement of the
parties and supersedes all prior representations, agreements and understandings,
oral or otherwise, between the parties with respect to the matters contained
herein. In the event of any conflict between this Agreement and any award
agreement or restricted stock award agreement, this Agreement shall control.
Paragraphs 9 through 13 hereof (and paragraphs 14 through 19 hereof as they may
apply to such paragraphs) shall survive the expiration or termination of this
Agreement for any reason.

--------------------------------------------------------------------------------



20. SECTION 409A COMPLIANCE. The parties intend that all provisions of this
Agreement comply with the requirements of Internal Revenue Code Section 409A or
an exemption therefrom. No provision of this Agreement shall be operative to the
extent that it will result in the imposition of the additional tax described in
Code Section 409A(a)(1)(B)(i)(II) and the parties agree to revise the Agreement
as necessary to comply with Section 409A and fulfill the purpose of the voided
provision. Nothing in this Agreement shall be interpreted to permit accelerated
payment of nonqualified deferred compensation, as defined in Section 409A, or
any other payment in violation of the requirements of Section 409A. With respect
to reimbursements that constitute taxable income to Employee, no such
reimbursements or expenses eligible for reimbursement in any calendar year shall
in any way affect the expenses eligible for reimbursement in any other calendar
year and Employee's right to reimbursement shall not be subject to liquidation
in exchange for any other benefit. No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from Employee or any other individual to the
Company or any of its respective affiliates, employees or agents. All taxes
associated with payments made to the Employee pursuant to this Agreement,
including any liability imposed under Section 409A, shall be borne by the
Employee.




[Signature page follows.]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amended And Restated
Employment Agreement as of the date first above written.


PERFICIENT, INC.






By:           /s/ James R. Kackley
Name: James R. Kackley
Title: Chairman of the Board




 /s/ Jeffrey S. Davis                                        
Jeffrey S. Davis, Individually


Address: 555 Maryville University Drive, Suite 600
St. Louis, MO 63141
Telephone: (314) 529-3550
Facsimile: (314) 529-3641
